                        Case 21-10457   Doc 12-1      Filed 03/01/21        Page 1 of 1




                                           EXHIBIT A
                                         Rejected Contracts


                                     Debtor                         Description                        Rejection
          Counterparty
                                     Party                          of Contract                          Date
DATABANK HOLDINGS, LTD            MobiTV, Inc.   Master Services Agreement dated December 3, 2020      03/01/2021
400 SOUTH AKARD, SUITE 100                       and any applicable Service Order, Product Terms, or
DALLAS, TEXAS 75202                              other addenda and amendments thereto.
RACKSPACE US, INC.                MobiTV, Inc.   Master Services Agreement dated September 30,         03/01/2021
ATTENTION: GENERAL COUNSEL                       2020 and any applicable Service Order, Product
ONE FANATICAL PLACE,                             Terms, or other addenda and amendments thereto.
CITY OF WINDCREST
SAN ANTONIO, TX 78218
MAIL STOP: US109-2301




     DOCS_LA:336178.2
